Campbell, C. J.,
dissenting.
The questions of fact involved have been determined by the- district court, who heard the witnesses testify, in one way, and by the majority of this court otherwise. Upon this difference in the findings, as well as upon the merits of the case generally, I express no opinion, because I am firmly convinced that the application, under the statute, asking this court to review the judgment below, should be summarily dismissed.
. Our discretionary jurisdiction to review the judgment is *479invoked only five days prior to the election on November 8; to be entirely accurate, the record is in such condition that not until late oh the afternoon of November 2 could we take final action. Section 11 of the election act of 1891 directs the county clerk to publish, or post, a list of all nominations certified to him in the manner and for the time specified therein, the details of which need not be mentioned here, and this duty must be performed at least six days before election day. Section 12 requires him, at least six days prior to election day, to send to the election officers in each precinct of the county not less than five, and not more than ten, copies of such printed or posted list, which are to be posted in some conspicuous place by the election officers at least three days before the day of election. Section 17 provides that sample ballots shall be printed and in the possession of the county clerks seven days before the day of election, subject to public inspection, while the official ballots themselves shall be printed and in the possession of the county clerk at least four days before the election, subject, also, to the inspection of the' candidates and their agents.
It appears from the statement of counsel that the official ballots for Huerfano county cannot be printed at the county seat, Walsenburg, but are to be printed at Colorado Springs, about 100 miles distant, and thence sent to the' county seat. It is not possible for the county clerk to comply with the ruling of this court, and, at the same time, conform to the plain and positive directions of the statute as to time. He must violate one or the other.
If these statutory directions, as to time, are mandatory, then the court, as well as the county clerk, is absolutely, though inferentially, precluded from disregarding them; if directory only (and I do not say which contention is right), still parties bringing a record here at so late a day are not entitled to a hearing.
It is proper to observe that, in my judgment, this court has established, and is establishing, an unwholesome practice in taking indiscriminate jurisdiction of these election disputes. *480When the law-making power declared that a review in the supreme court was not as of right, but only in the court’s discretion, it was not contemplated that its time for several weeks in each year would he consumed, to the exclusion of all other business, with such cases. But so far.the court has complied with every request made for a review. Certainly if there ever was a cause which we should refuse to hear, the case at bar is one. If conventions are held at so late a day as that, in due course of procedure, controversies growing out of them reach this court only five days prior to election, whatever be the merits, we should refuse to reviéw the record, but leave the parties to their rights as they are adjudicated below.
To say the least, except in the most extraordinary cases (among which this is not to be classed), the court, even if it has the power to do so, should not shorten the statutory time allowed the county clerk, all of which is needed by him in printing or posting the lists and preparing the sample and official ballots and sending them to the various precincts of his county. The rights of electors generally are paramount to the interests of dilatory nominees, or their representatives, and the exercise of the elective franchise by the former should not he jeopardized, as it might he, through interference with the printing-of the official ballots at so late a date as to render it impossible for the county clerk to get them to all the polling places.